Per Curiam,
February 21, 1910:
This appeal is from an order dismissing á petition for the opening and correction of a decree entered in the common pleas and affirmed by this court on appeal. A clear and concise history of the case will be found in the opinion of our Brother Potter in Adams v. Hubbard, 221 Pa. 511. We do not find any question raised by the assignments of error that has not been decided or that could not have been raised for decision in the original proceeding. The former adjudication therefore must be considered final. '
The appeal is dismissed.